               Case 1:19-cv-03253-ELH Document 115 Filed 08/11/21 Page 1 of 2



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND

Addi, et al.                                            *
      Plaintiff,
                                                        *
      v.                                                         Case No. 1:19-cv-03253
                                                        *
Corvias Management-Army, LLC et al.

      Defendant.                                        *

                                 MOTION FOR ADMISSION PRO HAC VICE

            I, Kevin B. Collins                    , am a member in good standing of the bar of this

Court. I am moving the admission of Tara N. Summerville

to appear pro hac vice in this case as counsel for Plaintiffs                                            .


            We certify that:

            1. The proposed admittee is not a member of the Maryland bar and does not maintain
               any law office in Maryland

            2. The proposed admittee is a member in good standing of the bars of the following
               State Courts and/or United States Courts:

                      State Court & Date of Admission           U.S. Court & Date of Admission
               District of Columbia (January 24, 2020)




            3. During the twelve months immediately preceding this motion, the proposed admittee
               has been admitted pro hac vice in this Court _______
                                                            0       time(s).

            4. The proposed admittee has never been disbarred, suspended, or denied admission to
               practice law in any jurisdiction. (NOTE: If the proposed admittee has been
               disbarred, suspended, or denied admission to practice law in any jurisdiction, then
               he/she must submit a statement fully explaining all relevant facts.)

            5. The proposed admittee is familiar with the Maryland Attorneys’ Rules of Professional
               Conduct, the Federal Rules of Civil Procedure, the Federal Rules of Evidence, the
               Federal Rules of Appellate Procedure, and the Local Rules of this Court, and
               understands he/she shall be subject to the disciplinary jurisdiction of this Court.

PHVMotion (12/2018)                                                                              Page 1 of 2
               Case 1:19-cv-03253-ELH Document 115 Filed 08/11/21 Page 2 of 2



            6. The proposed admittee understands admission pro hac vice is for this case only and
               does not constitute formal admission to the bar of this Court.
                                                        Benjamin C. Block (D. Md. No. 15811)
            7. Either the undersigned movant or _________________________________________,
               is also a member of the bar of this Court in good standing, and will serve as co-
               counsel in these proceedings.

            8. The $100.00 fee for admission pro hac vice accompanies this motion.

            9. We hereby certify under penalties of perjury that the foregoing statements are true
               and correct.


MOVANT                                                      PROPOSED ADMITTEE


Signature                                                   Signature
Kevin B. Collins - 13131                                     Tara N. Summerville
Printed name and bar number                                 Printed name
Covington & Burling LLP                                      Covington & Burling LLP
Office name                                                 Office name

One CityCenter, 850 Tenth St. NW, Washington DC 20001        One CityCenter, 850 Tenth St. NW, Washington DC 20001

Address                                                     Address
202-662-5598                                                 202-662-5971
Telephone number                                            Telephone number
202-662-6291                                                     202-662-6291
Fax Number                                                  Fax Number
kcollins@cov.com                                             tsummerville@cov.com
Email Address                                               Email Address




PHVMotion (12/2018)                                                                                        Page 2 of 2
